DETAILED ACTION

This office action is in response to the amendment filed 3/2/2022. As directed by the amendment, claims 2, 6, 7, and 15, 16, and 25 have been amended, claims 1, 14, and 24 have been cancelled, and no claims have been newly added.  Thus, claims 2-13, 15-23, and 25-26 are presently pending in this application.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, lines 3-4 recites, “the patient inspiratory gas conduit having a third cross sectional area that is larger than the second cross sectional area.”  However, a third cross sectional area is already recited in claim 2, and it appears that the third cross sectional area recited in claim 2 corresponds to a different structural element as the third cross sectional area recited in claim 3.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al (2004/0261797) in view of Orr et al (2004/0118212), Kofoed et al (5,789,660), Kelley et al (7,051,765), and Sweeney et al (2011/0253136).
Regarding claim 2, White discloses a respiratory gas delivery conduit assembly for use in a system for providing a flow of humidified respiratory gases to a user, the respiratory gas delivery conduit assembly comprising: an inspiratory gas supply conduit (3) having a gas conduit upstream portion (upstream portion of conduit (3) proximal to humidifier (8)) configured to be connectable to a humidifying inspiratory gas supply unit (8) (humidifier) and to receive gas from the humidifying inspiratory gas supply unit (8) (para [0040]), the inspiratory gas supply conduit (3) also comprising a gas conduit downstream portion (portion of conduit (3) proximate to toggle (64)) and configured to be connected to a respiratory gas patient interface (30) (nasal cannula assembly) (para [0081]); and a heating element (11) extending along an inner portion of the inspiratory gas supply conduit (3) between the gas conduit upstream portion and the gas conduit downstream portion (para [0043]), the heating element (11) being configured to prevent condensation of humidified gases occurring within inspiratory gas supply conduit (3) (para [0043]).
White does not disclose a flow restrictor connected to the downstream portion of the inspiratory gas supply conduit and with the inspiratory gas supply conduit, defining a gas flow path from the gas conduit upstream portion, through the gas conduit downstream portion and through the flow restrictor, the flow restrictor comprising a flow restrictor inlet portion, a flow restrictor outlet portion, and a constricted orifice disposed downstream from the flow restrictor inlet portion, the flow restrictor inlet portion defining a first inner cross sectional area of the gas flow path, the constricted orifice comprising a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path.
However, Orr teaches a system for sensing respiratory pressure formed as a flow restrictor (20) (pneumotach includes an obstruction (21) to block a portion of the flow of respiration or other gases) (para [0033]) configured to be carried by or proximate to a respiratory circuit or a nasal cannula (abstract), wherein the flow restrictor (20) is connected to a downstream portion (end of inspiratory supply conduit (14) proximate the pneumotach (20)) of an inspiratory supply conduit (14) (one end of ventilator conduit) and with the inspiratory gas supply conduit (14), defining a gas flow path from a gas conduit upstream portion (portion of inspiratory gas conduit (14) opposite the pneumotach (20) which can be connected to a source of gas inhaled by in individual or a ventilator), through the gas conduit downstream portion and through the flow restrictor (20) (fig 1, para [0032]) and in figs 2-5 discloses the flow restrictor (20) comprising a flow restrictor inlet portion (left end of primary conduit (22)), a flow restrictor outlet portion (right end of primary conduit (22)), and a constricted orifice (21) (obstruction) disposed downstream from the flow restrictor inlet portion (22), the flow restrictor inlet portion (22) defining a first inner cross sectional area of the gas flow path, the constricted orifice (21) comprising a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path (as shown in fig 2, constricted orifice is configured to block a portion of the flow of respiration or other gases) (para [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of White by providing a pneumotach including a flow restrictor connected to the downstream portion of the inspiratory gas supply conduit and with the inspiratory gas supply conduit, defining a gas flow path from the gas conduit upstream portion, through the gas conduit downstream portion and through the flow restrictor, the flow restrictor comprising a flow restrictor inlet portion, a flow restrictor outlet portion, and a constricted orifice disposed downstream from the flow restrictor inlet portion, the flow restrictor inlet portion defining a first inner cross sectional area of the gas flow path, the constricted orifice comprising a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path as taught by Orr in order to allow the use of a pressure transducer to determine various pressure and flow parameters relating to the respiration of an individual, as well as other respiratory profile parameters that are based in part on the pressure or flow of the individual's respiration (Orr, para [0020]).
The now-modified White’s device does not disclose the flow restrictor inlet portion comprising an outer diameter matched to an internal diameter of the gas conduit downstream portion, the flow restrictor inlet portion defining a first inner cross-sectional area of the gas flow path.
However, Kofoed in fig 4 teaches an airway adaptor (20) with a differential flowmeter including a flow restriction (obstruction (76) creates differential pressure signal measured at pressure ports (62, 66) to measure flow (col 8, ln 14-24), wherein the airway adaptor includes an inlet portion (26) connected to a ventilator and an outlet portion (24) connected to a patient interface (col 6, ln 23-26), wherein the inlet portion (26) comprises an outer diameter matched to an internal diameter of a gas conduit downstream portion (F) (as shown in fig 4, inlet portion (26) is connected to a female connecting tube element (F) by having the outer diameter of the inlet portion (26) matched to an inner diameter of a gas conduit downstream portion (F)) (fig 4, col 7, ln 49-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the flow restrictor inlet portion of modified White providing the flow restrictor inlet portion with an outer diameter matched to an internal diameter of the gas conduit downstream portion, as it would be combining prior art elements according to a known method of providing an attachment mechanism between an airway adaptor and a respiratory conduit by configuring the airway adaptor to accept a female respiratory conduit in order to achieve the predictable result of attaching an airway adaptor to a respiratory conduit.  See MPEP 2143(I)(A).
The now-modified White’s device does not disclose the constricted orifice comprising a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path, the second cross sectional area is less than one half of the first cross sectional area so as to decouple the portions of the gas flow path upstream from the constricted orifice from portions of the gas flow path downstream from the constricted orifice and such that the constricted orifice remains a dominant flow restriction in the gas flow path when a patient interface is fluidically connected to the flow restrictor outlet portion.
However, Kelley in figs 3a-c teaches a constricted orifice (18) (orifice plate) including a hole pattern structure in balanced flow region (18C) (col 6, ln 15-29), wherein the balanced flow region is configured to equalized one or more process variables associated with the flow across the surface of the plate (col 1, ln 14-18), wherein the constricted orifice is an orifice plate (col 6, ln 15-18), and wherein a second cross sectional area of the total orifice flow area across the constricted orifice (18) is less than the a first cross sectional area of an inlet of a conduit (12) (as shown in fig 7, orifice plate is mounted so that peripheral mounting flange (18A) is captured within flange (14, 16) (col 4, ln 21-33) and therefore the cross sectional area of the inlet of the conduit (12) corresponds to the cross sectional area of the central circular region (18B) (see fig 3a-c).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the constricted orifice of modified White to comprise an orifice plate with a hole pattern to provide a balanced flow region to configured to equalized one or more proves variables associated with the flow across the surface of the orifice plate with a second cross sectional area across the orifice that is less a first cross sectional area of an inlet portion as taught by Kelley in order to allow pressure across the constricted orifice to be equalized or balanced across the surface area of the orifice plate to improve the accuracy of process variable measurement (Kelley, col 1, ln 4-13). 
As shown in figs 3a-c of Kelley, it appears that the second cross sectional area of the sum of the plurality of holes in the orifice plate (18 of Kelley) is less than one half of the first cross sectional area of the central circular region (18B of Kelley), and therefore, it is considered that Kelley teaches that the second cross sectional area is less than one half of the first cross sectional area.  In the alternative, although Kelley does not explicitly state that the second cross sectional area of the sum of the plurality of holes in the orifice plate is less than one half of the first cross sectional area of the central circular region, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second cross sectional area corresponding to the total orifice flow area to be less than one half of the first cross sectional area corresponding to the flow restrictor inlet portion, as it has been held that changes in size and shape, and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the total orifice flow area of the orifice plate by routine experimentation would have been within the level of skill of one of ordinary skill in the art in order to balance of multiple process variables to achieve an approximate equalization of each process variable across the balanced flow region of the orifice plate (Kelley, col 5, ln 27-30).  It is considered that the second cross sectional area of the modified White’s device is sufficiently smaller than the first cross sectional area so as to decouple the portions of the gas flow path upstream from the constricted orifice from portions of the gas flow path downstream from the constricted orifice because a gas flow path upstream of the constricted orifice has a relatively lower velocity and a higher pressure and a gas flow path downstream of the constricted orifice has a relatively higher velocity and a lower pressure, and it is considered that the constricted orifice remains a dominant flow restriction in the gas flow path when a patient interface is fluidically connected to the flow restrictor outlet portion because no other flow restrictors are disclosed, and therefore, the sole constricted orifice would be dominant flow restrictor in the gas flow path.
The now-modified White’s device does not disclose the flow restrictor outlet portion defines a third inner cross-sectional area of the gas flow path; and wherein the first inner cross-sectional area of the flow restrictor inlet portion is greater than the third inner cross-sectional area of the flow restrictor outlet portion.
However, Sweeney in fig 4 teaches a respiratory gas delivery conduit assembly for use in a system for providing a flow of humidified respiratory gases to a user, including a delivery conduit (406) which may be provided with a first conduit (406A) with a larger cross sectional area and a second conduit (406B) with a smaller cross sectional area (para [0056]), wherein a tube portion may be interposed between first (406A) and second conduits (406B) to provide a more gentle transition in diameter (para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the flow restrictor outlet portion to define a third inner cross sectional area of the gas flow path; and wherein the first inner cross sectional area of the flow restrictor inlet portion is greater than the third inner cross sectional area of the flow restrictor outlet portion as taught by Sweeney in order to provide a more gentle transition in diameter (Sweeney, para [0057]) between a larger diameter gas conduit upstream portion and a smaller diameter gas conduit downstream portion to reduce heat loss and impedance of the gas conduit a given flow resistance, and the tube diameter proximal to the patient can be smaller than with a constant diameter tube (Sweeney, para [0056]).
Regarding claim 3, the modified White’s references discloses a patient inspiratory gas supply conduit (62 of White (breathable tube), 12 of Orr (one end or respiratory conduit (14 of Orr)) (White, para [0077]), Orr, para [0032]); and as shown in fig 1 of Orr discloses the patient inspiratory gas supply conduit (12 of Orr) connected to the flow restrictor outlet portion (22 of Orr).
Modified White does not disclose the patient inspiratory gas supply conduit having a third cross sectional than is larger than the second cross sectional area.
However, Kofoed in fig 4 teaches an airway adaptor (20) with a differential flowmeter including a flow restriction (obstruction (76) creates differential pressure signal measured at pressure ports (62, 66) to measure flow (col 8, ln 14-24), wherein the airway adaptor includes an inlet portion (26) connected to a ventilator and an outlet portion (24) connected to a patient interface (col 6, ln 23-26), wherein the outlet portion (24) is connected to a patient inspiratory gas supply conduit (M) (male connecting tube element) having a cross sectional than is larger than the cross sectional area of the obstruction (76) (bore diameter of outlet portion (24) is larger to accommodate male connecting portion (M) (col 7, ln 49-59), and as shown in figs 4-5, because male connecting portion (M) has a larger cross sectional area than the inner wall (48) of tubular housing), it would have a larger cross sectional area than the portion of the tubular housing containing the obstruction (76)). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient inspiratory gas supply conduit to have a cross sectional area than is larger than the second cross sectional area of the constricted orifice as taught by Kofoed, as the use of a patient inspiratory gas supply having a cross sectional area greater than the cross sectional area of the primary conduit of the flow restrictor is known in the art, and it appears that the patient inspiratory gas supply conduit would perform equally well to supply gas to a patient if the cross sectional area of the inspiratory gas supply conduit was greater than that of a cross sectional area of the obstruction.
Regarding claim 4, White discloses the patient inspiratory gas supply conduit (62) comprises a breathable wall (breathable tubing made of a material that allows transmission of water) (para [0077]).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al, Orr et al, Kofoed et al, Kelley et al, and Sweeney et al as applied to claim 2 above, and further in view of Kooij et al (2011/0067704).
Regarding claim 5, modified White discloses a non-sealing patient interface (as shown in fig 10 of White, nasal prongs (43, 44 of White) of nasal cannula comprise narrow elongate tubular members of consistent diameter and therefore is considered non-sealing, as it does not provide any structure for sealing a user with large nostrils) (White, para [0067]).
Modified White does not disclose the patient interface having a resilient, flexible, pliable body portion.
However, Kooij in figs 1-3 teaches a patient interface comprising a nasal cannula, wherein the patient interface is non-sealing (includes two nasal prongs configured to engage the patient's nares in a non-sealing manner) (para [0028]) and having a body portion (10) (patient interface) that is resilient, flexible, and pliable (body portion (10) and nasal prongs (12a, 12b) can be made of silicone, which is a resilient, flexible, and pliable material (para [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the nasal interface of modified White by providing a body portion that is made of silicone, which is a resilient, flexible, and pliable material, as the use of a resilient, flexible, and pliable material such as silicone to form a body portion of nasal cannula is known in the art, and it would appear that the modified White’s resilient, flexible, pliable body portion of the nasal interface would perform equally well to conform to a user’s face for comfort and support the nasal prongs.
Claims 6, 10-11, 13, 15-16, 20-21, 23, and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al (2004/0261797) in view of Orr et al (2004/0118212), Kelley et al (7,051,765), and Sweeney et al (2011/0253136).
Regarding claim 6, White discloses a respiratory gas delivery conduit assembly for use in a system for providing a flow of humidified respiratory gases to a user, the respiratory gas delivery conduit assembly comprising: an inspiratory gas supply conduit (3) having a gas conduit upstream portion (upstream portion of conduit (3) proximal to humidifier (8)) configured to be connectable to a humidifying inspiratory gas supply unit (8) (humidifier) and to receive gas from the humidifying inspiratory gas supply unit (8) (para [0040]), the inspiratory gas supply conduit (3) also comprising a gas conduit downstream portion (portion of conduit (3) proximate to toggle (64)) (para [0081]); and a heating element (11) extending along an inner portion of the inspiratory gas supply conduit (3) between the gas conduit upstream portion and the gas conduit downstream portion (para [0043]). 
White does not disclose a flow restrictor connected to the downstream portion of the inspiratory gas supply conduit and with the inspiratory gas supply conduit, defining a gas flow path from the gas conduit upstream portion, through the gas conduit downstream portion and through the flow restrictor, the flow restrictor comprising a flow restrictor inlet portion, a flow restrictor outlet portion, and a constricted orifice disposed downstream from the flow restrictor inlet portion, the flow restrictor inlet portion defining a first inner cross sectional area of the gas flow path, the constricted orifice comprising a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path.
However, Orr teaches a system for sensing respiratory pressure formed as a flow restrictor (20) (pneumotach includes an obstruction (21) to block a portion of the flow of respiration or other gases) (para [0033]) configured to be carried by or proximate to a respiratory circuit or a nasal cannula (abstract), wherein the flow restrictor (20) is connected to a downstream portion (end of inspiratory supply conduit (14) proximate the pneumotach (20)) of an inspiratory supply conduit (14) (one end of ventilator conduit) and with the inspiratory gas supply conduit (14), defining a gas flow path from a gas conduit upstream portion (portion of inspiratory gas conduit (14) opposite the pneumotach (20) which can be connected to a source of gas inhaled by in individual or a ventilator), through the gas conduit downstream portion and through the flow restrictor (20) (fig 1, para [0032]) and in figs 2-5 discloses the flow restrictor (20) comprising a flow restrictor inlet portion (left end of primary conduit (22)), a flow restrictor outlet portion (right end of primary conduit (22)), and a constricted orifice (21) (obstruction) disposed downstream from the flow restrictor inlet portion (22), the flow restrictor inlet portion (22) defining a first inner cross sectional area of the gas flow path, the constricted orifice (21) comprising a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path (as shown in fig 2, constricted orifice is configured to block a portion of the flow of respiration or other gases) (para [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of White by providing a pneumotach including a flow restrictor connected to the downstream portion of the inspiratory gas supply conduit and with the inspiratory gas supply conduit, defining a gas flow path from the gas conduit upstream portion, through the gas conduit downstream portion and through the flow restrictor, the flow restrictor comprising a flow restrictor inlet portion, a flow restrictor outlet portion, and a constricted orifice disposed downstream from the flow restrictor inlet portion, the flow restrictor inlet portion defining a first inner cross sectional area of the gas flow path, the constricted orifice comprising a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path as taught by Orr in order to allow the use of a pressure transducer to determine various pressure and flow parameters relating to the respiration of an individual, as well as other respiratory profile parameters that are based in part on the pressure or flow of the individual's respiration (Orr, para [0020]).
The now-modified White’s device discloses a constricted orifice.
Modified White does not disclose the second cross sectional area is less than one half of the first cross sectional area.
However, Kelley in figs 3a-c teaches a constricted orifice (18) (orifice plate) including a hole pattern structure in balanced flow region (18C) (col 6, ln 15-29), wherein the balanced flow region is configured to equalized one or more process variables associated with the flow across the surface of the plate (col 1, ln 14-18), wherein the constricted orifice is an orifice plate (col 6, ln 15-18), wherein a second cross sectional area of the total orifice flow area across the constricted orifice (18) is less than the a first cross sectional area of an inlet of a conduit (12) (as shown in fig 7, orifice plate is mounted so that peripheral mounting flange (18A) is captured within flange (14, 16) (col 4, ln 21-33) and therefore the cross sectional area of the inlet of the conduit (12) corresponds to the cross sectional area of the central circular region (18B) (see fig 3a-c).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the constricted orifice of modified White to comprise an orifice plate with a hole pattern to provide a balanced flow region to configured to equalized one or more proves variables associated with the flow across the surface of the orifice plate with a second cross sectional area across the orifice that is less than one half of a first cross sectional area of an inlet portion as taught by Kelley in order to allow pressure across the constricted orifice to be equalized or balanced across the surface area of the orifice plate to improve the accuracy of process variable measurement (Kelley, col 1, ln 4-13).
As shown in figs 3a-c, it appears that the second cross sectional area of the sum of the plurality of holes in the orifice plate (18) is less than one half of the first cross sectional area of the central circular region (18B).  In the alternative, although Kelley does not explicitly state that the second cross sectional area of the sum of the plurality of holes in the orifice plate is less than one half of the first cross sectional area of the central circular region, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second cross sectional area corresponding to the total orifice flow area to be less than one half of the first cross sectional area corresponding to the flow restrictor inlet portion, as it has been held that changes in size and shape, and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the total orifice flow area of the orifice plate by routine experimentation would have been within the level of skill of one of ordinary skill in the art in order to balance of multiple process variables to achieve an approximate equalization of each process variable across the balanced flow region of the orifice plate (Kelley, col 5, ln 27-30).
The now-modified White’s device does not disclose the flow restrictor outlet portion defines a third inner cross-sectional area of the gas flow path; and wherein the first inner cross-sectional area of the flow restrictor inlet portion is greater than the third inner cross-sectional area of the flow restrictor outlet portion.
However, Sweeney in fig 4 teaches a respiratory gas delivery conduit assembly for use in a system for providing a flow of humidified respiratory gases to a user, including a delivery conduit (406) which may be provided with a first conduit (406A) with a larger cross sectional area and a second conduit (406B) with a smaller cross sectional area (para [0056]), wherein a tube portion may be interposed between first (406A) and second conduits (406B) to provide a more gentle transition in diameter (para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the flow restrictor outlet portion to define a third inner cross sectional area of the gas flow path; and wherein the first inner cross sectional area of the flow restrictor inlet portion is greater than the third inner cross sectional area of the flow restrictor outlet portion as taught by Sweeney in order to provide a more gentle transition in diameter (Sweeney, para [0057]) between a larger diameter gas conduit upstream portion and a smaller diameter gas conduit downstream portion to reduce heat loss and impedance of the gas conduit a given flow resistance, and the tube diameter proximal to the patient can be smaller than with a constant diameter tube (Sweeney, para [0056]).
Regarding claim 10, White discloses the gas conduit downstream portion (3) is configured to be connected to a respiratory gas patient interface (20) (gases flowing through the inspiratory conduit (3), including the downstream portion, are passed to the patient by way of the nasal cannula (20)) (para [0040]).
Regarding claim 11, White discloses the heating element (11) is configured to prevent condensation of humidified gases occurring within inspiratory gas supply conduit (3) (para [0043]).
Regarding claim 13, the modified White’s reference in figs 3a-c of Kelley discloses constricted orifice comprises an orifice plate (18 of Kelley) (orifice plate) defining the reduced area orifice (a hole pattern structure in balanced flow region (18C of Kelley) defines the reduced area orifice) (Kelley, col 6, ln 15-29),
Regarding claim 15, the modified White’s reference discloses that the second cross sectional area is smaller than the first cross sectional area (Kelley, col 5, ln 43-50).  It is considered that the second cross sectional area sufficiently smaller than the first cross sectional area so as to decouple the portions of the gas flow path upstream from the constricted orifice from portions of the gas flow path downstream from the constricted orifice because a gas flow path upstream of the constricted orifice has a relatively lower velocity and a higher pressure and a gas flow path downstream of the constricted orifice has a relatively higher velocity and a lower pressure, and it is considered that the constricted orifice remains a dominant flow restriction in the gas flow path when a patient interface is fluidically connected to the flow restrictor outlet portion because no other flow restrictors are disclosed, and therefore, the sole constricted orifice would be dominant flow restrictor in the gas flow path.
Regarding claim 16, White discloses a respiratory gas delivery conduit assembly for use in a system for providing a flow of humidified respiratory gases to a user, the respiratory gas delivery conduit assembly comprising: an inspiratory gas supply conduit (3) having a gas conduit upstream portion (upstream portion of conduit (3) proximal to humidifier (8)) and a gas conduit downstream portion (portion of conduit (3) proximate to toggle (64)) (para [0081]); and a heating element (11) extending along an inner portion of the inspiratory gas supply conduit (3) between the gas conduit upstream portion and the gas conduit downstream portion (para [0043]). 
White does not disclose a flow restrictor connected to the downstream portion of the inspiratory gas supply conduit, the flow restrictor comprising a flow restrictor inlet portion, a flow restrictor outlet portion, and a constricted orifice disposed downstream from the flow restrictor inlet portion, the flow restrictor inlet portion defining a first cross sectional gas flow area, the constricted orifice defining a second cross sectional gas flow area, and the flow restrictor outlet portion defining a third cross sectional gas flow area, the second cross sectional gas flow area being less than both the first and third cross sectional gas flow areas.
However, Orr teaches a system for sensing respiratory pressure formed as a flow restrictor (20) (pneumotach includes an obstruction (21) to block a portion of the flow of respiration or other gases) (para [0033]) configured to be carried by or proximate to a respiratory circuit or a nasal cannula (abstract), wherein the flow restrictor (20) is connected to a downstream portion (end of inspiratory supply conduit (14) proximate the pneumotach (20)) of an inspiratory supply conduit (14) (one end of ventilator conduit) and in figs 2-5 discloses the flow restrictor (20) comprising a flow restrictor inlet portion (left end of primary conduit (22)), a flow restrictor outlet portion (right end of primary conduit (22)), and a constricted orifice (21) (obstruction) disposed downstream from the flow restrictor inlet portion (22), the flow restrictor inlet portion (22) defining a first inner cross sectional area of the gas flow path, the constricted orifice (21) comprising a reduced area orifice defining a second cross sectional area of the gas flow path so as to partially occlude the gas flow path (as shown in fig 2, constricted orifice is configured to block a portion of the flow of respiration or other gases) (para [0033]) and the flow restrictor outlet portion (22) defining a third cross sectional gas flow area the second cross sectional gas flow area being less than both the first and third cross sectional gas flow areas (as shown in fig 2, constricted orifice is configured to block a portion of the flow of respiration or other gases and is shown to have a smaller cross sectional area than the first and third cross sectional gas flow areas at the restrictor inlet and restrictor outlet) (para [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of White by providing a pneumotach including a flow restrictor connected to the downstream portion of the inspiratory gas supply conduit, the flow restrictor comprising a flow restrictor inlet portion, a flow restrictor outlet portion, and a constricted orifice disposed downstream from the flow restrictor inlet portion, the flow restrictor inlet portion defining a first cross sectional gas flow area, the constricted orifice defining a second cross sectional gas flow area, and the flow restrictor outlet portion defining a third cross sectional gas flow area, the second cross sectional gas flow area being less than both the first and third cross sectional gas flow areas as taught by Orr in order to allow the use of a pressure transducer to determine various pressure and flow parameters relating to the respiration of an individual, as well as other respiratory profile parameters that are based in part on the pressure or flow of the individual's respiration (Orr, para [0020]).
The now-modified White’s device discloses a constricted orifice.
Modified White does not disclose the second cross sectional area is less than one half of the first cross sectional area.
However, Kelley in figs 3a-c teaches a constricted orifice (18) (orifice plate) including a hole pattern structure in balanced flow region (18C) (col 6, ln 15-29), wherein the balanced flow region is configured to equalized one or more process variables associated with the flow across the surface of the plate (col 1, ln 14-18), wherein the constricted orifice is an orifice plate (col 6, ln 15-18), wherein a second cross sectional area of the total orifice flow area across the constricted orifice (18) is less than the a first cross sectional area of an inlet of a conduit (12) (as shown in fig 7, orifice plate is mounted so that peripheral mounting flange (18A) is captured within flange (14, 16) (col 4, ln 21-33) and therefore the cross sectional area of the inlet of the conduit (12) corresponds to the cross sectional area of the central circular region (18B) (see fig 3a-c).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the constricted orifice of modified White to comprise an orifice plate with a hole pattern to provide a balanced flow region to configured to equalized one or more proves variables associated with the flow across the surface of the orifice plate with a second cross sectional area across the orifice that is less than one half of a first cross sectional area of an inlet portion as taught by Kelley in order to allow pressure across the constricted orifice to be equalized or balanced across the surface area of the orifice plate to improve the accuracy of process variable measurement (Kelley, col 1, ln 4-13).
As shown in figs 3a-c, it appears that the second cross sectional area of the sum of the plurality of holes in the orifice plate (18) is less than one half of the first cross sectional area of the central circular region (18B).  In the alternative, although Kelley does not explicitly state that the second cross sectional area of the sum of the plurality of holes in the orifice plate is less than one half of the first cross sectional area of the central circular region, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second cross sectional area corresponding to the total orifice flow area to be less than one half of the first cross sectional area corresponding to the flow restrictor inlet portion, as it has been held that changes in size and shape, and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the total orifice flow area of the orifice plate by routine experimentation would have been within the level of skill of one of ordinary skill in the art in order to balance of multiple process variables to achieve an approximate equalization of each process variable across the balanced flow region of the orifice plate (Kelley, col 5, ln 27-30).
The now-modified White’s device does not disclose the first inner cross-sectional area of the flow restrictor inlet portion is greater than the third inner cross-sectional area of the flow restrictor outlet portion.
However, Sweeney in fig 4 teaches a respiratory gas delivery conduit assembly for use in a system for providing a flow of humidified respiratory gases to a user, including a delivery conduit (406) which may be provided with a first conduit (406A) with a larger cross sectional area and a second conduit (406B) with a smaller cross sectional area (para [0056]), wherein a tube portion may be interposed between first (406A) and second conduits (406B) to provide a more gentle transition in diameter (para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the flow restrictor outlet portion to define a third inner cross sectional area of the gas flow path; and wherein the first inner cross sectional area of the flow restrictor inlet portion is greater than the third inner cross sectional area of the flow restrictor outlet portion as taught by Sweeney in order to provide a more gentle transition in diameter (Sweeney, para [0057]) between a larger diameter gas conduit upstream portion and a smaller diameter gas conduit downstream portion to reduce heat loss and impedance of the gas conduit a given flow resistance, and the tube diameter proximal to the patient can be smaller than with a constant diameter tube (Sweeney, para [0056]).
Regarding claim 20, White discloses the gas conduit downstream portion (3) is configured to be connected to a respiratory gas patient interface (20) (gases flowing through the inspiratory conduit (3), including the downstream portion, are passed to the patient by way of the nasal cannula (20)) (para [0040]).
Regarding claim 21, White discloses the heating element (11) is configured to prevent condensation of humidified gases occurring within inspiratory gas supply conduit (3) (para [0043]).
Regarding claim 23, the modified White’s reference in figs 3a-c of Kelley discloses constricted orifice comprises an orifice plate (18 of Kelley) (orifice plate) defining the reduced area orifice (a hole pattern structure in balanced flow region (18C of Kelley) defines the reduced area orifice) (Kelley, col 6, ln 15-29),
Regarding claim 25, the modified White’s reference discloses that the second cross sectional area is smaller than the first cross sectional area (Kelley, col 5, ln 43-50).  It is considered that the second cross sectional area sufficiently smaller than the first cross sectional area so as to decouple the portions of the gas flow path upstream from the constricted orifice from portions of the gas flow path downstream from the constricted orifice because a gas flow path upstream of the constricted orifice has a relatively lower velocity and a higher pressure and a gas flow path downstream of the constricted orifice has a relatively higher velocity and a lower pressure, and it is considered that the constricted orifice remains a dominant flow restriction in the gas flow path when a patient interface is fluidically connected to the flow restrictor outlet portion because no other flow restrictors are disclosed, and therefore, the sole constricted orifice would be dominant flow restrictor in the gas flow path.
Regarding claim 26, White discloses the gas conduit upstream portion is configured to be connectable to a humidifying inspiratory gas supply unit (8) (humidifier) and to receive gas from the humidifying inspiratory gas supply unit (8) (para [0040]).
Claims 7, 8, 12, 17, 18, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al, Orr et al, Kelley et al, and Sweeney et al as applied to claims 6 and 16 above, and further in view of Kofoed et al.
Regarding claim 7 and 17, the modified White’s references discloses a patient inspiratory gas supply conduit (62 of White (breathable tube), 12 of Orr (one end or respiratory conduit (14 of Orr) (White, para [0077]), Orr, para [0032]); and as shown in fig 1 of Orr discloses the patient inspiratory gas supply conduit (12 of Orr) connected to connected to the flow restrictor outlet portion (22 of Orr).
Modified White does not disclose the patient inspiratory gas supply conduit having a fourth cross sectional than is larger than the second cross sectional area.
However, Kofoed in fig 4 teaches an airway adaptor (20) with a differential flowmeter including a flow restriction (obstruction (76) creates differential pressure signal measured at pressure ports (62, 66) to measure flow (col 8, ln 14-24), wherein the airway adaptor includes an inlet portion (26) connected to a ventilator and an outlet portion (24) connected to a patient interface (col 6, ln 23-26), wherein the outlet portion (24) is connected to a patient inspiratory gas supply conduit (M) (male connecting tube element) having a cross sectional than is larger than the cross sectional area of the obstruction (76) (bore diameter of outlet portion (24) is larger to accommodate male connecting portion (M) (col 7, ln 49-59), and as shown in figs 4-5, because male connecting portion (M) has a larger cross sectional area than the inner wall (48) of tubular housing), it would have a larger cross sectional area than the portion of the tubular housing containing the obstruction (76)). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient inspiratory gas supply conduit to have a cross sectional area than is larger than the second cross sectional area of the constricted orifice as taught by Kofoed, as the use of a patient inspiratory gas supply having a cross sectional area greater than the cross sectional area of the primary conduit of the flow restrictor is known in the art, and it appears that the patient inspiratory gas supply conduit would perform equally well to supply gas to a patient if the cross sectional area of the inspiratory gas supply conduit was greater than that of a cross sectional area of the obstruction.
Regarding claims 8 and 18, White discloses the patient inspiratory gas supply conduit (62) comprises a breathable wall (breathable tubing made of a material that allows transmission of water) (para [0077]).
Regarding claims 12 and 22, modified White discloses a flow restrictor inlet portion (22 of Orr). 
Modified White does not disclose the flow restrictor inlet portion comprises an outer diameter matched to an internal diameter of the gas conduit downstream portion.
However, Kofoed in fig 4 teaches an airway adaptor (20) with a differential flowmeter including a flow restriction (obstruction (76) creates differential pressure signal measured at pressure ports (62, 66) to measure flow (col 8, ln 14-24), wherein the airway adaptor includes an inlet portion (26) connected to a ventilator and an outlet portion (24) connected to a patient interface (col 6, ln 23-26), wherein the inlet portion (26) comprises an outer diameter matched to an internal diameter of a gas conduit downstream portion (F) (as shown in fig 4, inlet portion (26) is connected to a female connecting tube element (F) by having the outer diameter of the inlet portion (26) matched to an inner diameter of a gas conduit downstream portion (F)) (fig 4, col 7, ln 49-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the flow restrictor inlet portion of modified White providing the flow restrictor inlet portion with an outer diameter matched to an internal diameter of the gas conduit downstream portion, as it would be combining prior art elements according to a known method of providing an attachment mechanism between an airway adaptor and a respiratory conduit by configuring the airway adaptor to accept a female respiratory conduit in order to achieve the predictable result of attaching an airway adaptor to a respiratory conduit.  See MPEP 2143(I)(A).
Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al, Orr et al, Kelley et al, and Sweeney et al as applied to claims 6 and 16 above, and further in view of Kooij et al.
Regarding claims 9 and 19, modified White discloses a non-sealing patient interface (as shown in fig 10 of White, nasal prongs (43, 44 of White) of nasal cannula comprise narrow elongate tubular members of consistent diameter and therefore is considered non-sealing, as it does not provide any structure for sealing a user with large nostrils) (White, para [0067]) 
Modified White does not disclose the patient interface having a resilient, flexible, pliable body portion.
However, Kooij in figs 1-3 teaches a patient interface comprising a nasal cannula, wherein the patient interface is non-sealing (includes two nasal prongs configured to engage the patient's nares in a non-sealing manner) (para [0028]) and having a body portion (10) (patient interface) that is resilient, flexible, and pliable (body portion (10) and nasal prongs (12a, 12b) can be made of silicone, which is a resilient, flexible, and pliable material (para [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the nasal interface of modified White by providing a body portion that is made of silicone, which is a resilient, flexible, and pliable material, as the use of a resilient, flexible, and pliable material such as silicone to form a body portion of nasal cannula is known in the art, and it would appear that the modified White’s resilient, flexible, pliable body portion of the nasal interface would perform equally well to conform to a user’s face for comfort and support the nasal prongs.

Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8, second full paragraph-page 11, second full paragraph of Applicant’s remarks, that neither White, Orr, Kofoed, or Kelly disclose the limitation, “wherein the flow restrictor outlet portion defines a third inner cross sectional area of the gas flow path; and wherein the first inner cross sectional area of the flow restrictor inlet portion is greater than the third inner cross sectional area of the flow restrictor outlet portion" as recited in claim 2.  However, applicant’s argument is moot in view of the new grounds of rejection further in view of Sweeney, which in fig 4 teaches a respiratory gas delivery conduit assembly for use in a system for providing a flow of humidified respiratory gases to a user, including a delivery conduit (406) which may be provided with a first conduit (406A) with a larger cross sectional area and a second conduit (406B) with a smaller cross sectional area (para [0056]), wherein a tube portion may be interposed between first (406A) and second conduits (406B) to provide a more gentle transition in diameter (para [0057]).  Therefore, it would have been obvious to the skilled artisan, upon seeing Sweeney’s disclosure, to modify the flow restrictor outlet portion of modified White to define a third inner cross sectional area of the gas flow path; and wherein the first inner cross sectional area of the flow restrictor inlet portion is greater than the third inner cross sectional area of the flow restrictor outlet portion in order to provide a more gentle transition in diameter (Sweeney, para [0057]) between a larger diameter gas conduit upstream portion and a smaller diameter gas conduit downstream portion to reduce heat loss and impedance of the gas conduit a given flow resistance, and the tube diameter proximal to the patient can be smaller than with a constant diameter tube (Sweeney, para [0056]).  Therefore, the rejection is maintained.
Applicant argues on page 11, third full paragraph-page 14, fourth full paragraph of applicant’s remarks, that neither White, Orr, Kofoed, or Kelly disclose the limitation, “wherein the flow restrictor outlet portion defines a third inner cross sectional area of the gas flow path; and wherein the first inner cross sectional area of the flow restrictor inlet portion is greater than the third inner cross sectional area of the flow restrictor outlet portion" as recited in claims 6 and 16.  However, as discussed above, because Sweeney disclose the limitation, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                          
/COLIN W STUART/Primary Examiner, Art Unit 3785